Citation Nr: 1142968	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-01 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hip disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which reopened but denied the Veteran's claim of service connection for a bilateral hip disorder and declined to reopen claims of service connection for bilateral knee and bilateral foot disabilities.  The Veteran has filed and perfected a timely appeal as to those issues.

The issue of entitlement to service connection for a bilateral knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 2005 rating decision reopened the Veteran's claims for service connection for a bilateral knee condition and a bilateral foot condition, but denied those claims, along with a newly raised claim of service connection for a bilateral hip disorder; notice of that decision was mailed to the Veteran on May 3, 2005; and the Veteran did not subsequently perfect an appeal of the May 2005 decision.

2.  The Board received the Veteran's current request to reopen her claims of service connection for a bilateral knee disorder, a bilateral hip disorder, and a bilateral foot disorder in February 2006.

3.  The evidence associated with the claims file since the RO's May 2005 rating decision, when considered with the evidence previously of record, relates directly to previously unestablished elements of the Veteran's claims of service connection for a bilateral knee disorder, a bilateral hip disorder, and a bilateral foot disorder, and moreover raise reasonable possibility of substantiating the Veteran's claims.

4.  The Veteran was diagnosed with trochanteric bursitis and enthesopathy of the hip region in 2004, however, both disorders resolved in April 2005; moreover, neither disorder has been shown to be etiologically related to an injury or illness incurred by the Veteran during her active duty service.

5.  The Veteran has not been diagnosed with a bilateral hip disorder since April 2005, and, she has not been shown to have a current bilateral hip disability.

6.  The Veteran has not been diagnosed with a bilateral foot disorder.


CONCLUSIONS OF LAW

1.  The additional evidence associated with the claims file since the RO's May 2005 rating decision is new and material, and service connection for a bilateral knee disorder, a bilateral hip disorder, and a bilateral foot disorder are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

2.  The criteria for service connection for a bilateral hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

3.  The criteria for service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Insofar as the Veteran's request to reopen her claims of service connection for bilateral hip and foot disorders, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA requires VA to look at the bases for the denial in the prior final decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate the element or elements of service connection that were found to be insufficiently established in the prior final denial.  Failure to provide such notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the favorable action taken below with regard to the Veteran's request to reopen her claims, however, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

Insofar as the substantive issues of the Veteran's entitlement to service connection for bilateral hip and foot disorders, a letter mailed to the Veteran in March 2006 notified her of the information and evidence needed to substantiate her claims.  A separate letter also mailed to the Veteran in March 2006, included information that a disability rating and an effective date are assigned if his disability is determined to be service-connected.  Subsequently, the Veteran's claim was adjudicated in the RO's May 2006 rating decision.  Thus, notice provided to the Veteran was legally sufficient and VA's duty to notify in this case has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's identified and pertinent private and VA treatment records have been associated with the claims file.  Additionally, a VA examination to determine the nature and etiology of the Veteran's claimed bilateral hip and foot disorders was performed in May 2004.  Although additional evidence has been received since that time, this new evidence does not raise any new or additional findings in relation to the Veteran's hips or feet which warrant the scheduling of a new VA examination.  Ultimately, the Board finds that the May 2004 VA examination, along with the other evidence of record, is fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed bilateral hip and foot disorders.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that limited service treatment records have been obtained from the Veteran; however, the Veteran's complete service treatment records are not available for review.  In a March 2007 VA Form 21-4138, the Veteran advised that her active duty service treatment records were last turned in to her Army reserve unit.  Indeed, documentation in the claims file shows that a PIES request for the Veteran's service treatment records had been previously made to her Army Reserve unit in February 2004.  A response received from her reserve unit later that month, however, indicated that her service treatment records were not available.  A May 2004 memorandum associated with the claims file expresses a formal finding by the RO that the Veteran's complete service treatment records are not available.  Hence, her complete service file is presumed to have been destroyed and unavailable for VA's review.  Under the circumstances, no further efforts must be made to locate and obtain the Veteran's service treatment records.  As discussed more fully in the Board's analysis below, however, the Board does recognize that VA is under a duty to carefully consider the "benefit of the doubt rule" to resolve in the Veteran's favor issues that are in relative evidentiary equipoise.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 170 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  New and Material Evidence

The Veteran's initial claims of service connection for claimed disabilities of the bilateral knees and feet was filed in February 2004 and denied in a rating decision mailed to the Veteran in June 2004.  In that rating decision, the RO determined that the evidence available at that time failed to show a current or chronic knee disability that was related to an in-service injury, and moreover, failed to show a current disability related to the Veteran's feet.  The Veteran did not express disagreement with the RO's decision, and hence, the June 2004 rating decision became final under 38 U.S.C.A. § 7105(c).

The Veteran subsequently filed a request to reopen her claim of service connection for bilateral knee and foot disabilities in February 2005.  In that claims submission, the Veteran also asserted a new claim; entitlement to service connection for a bilateral hip disorder.  Apparently, no additional supporting documentation was provided by the Veteran.  Nonetheless, in a May 2005 rating decision, the RO reopened the Veteran's claims of service connection for bilateral knee and foot disabilities, but denied each claim on their merits.  Likewise, the Veteran's claim of service connection for a bilateral hip disorder was also denied.  As bases for its denials, the RO determined that the available evidence, which consisted only of the Veteran's various claims submissions and a May 2004 VA examination report, did not show a current diagnosis related to any of the claimed disabilities, and moreover, did not show a relationship between any current disorder and the Veteran's active duty service.  The Veteran also did not appeal the RO's May 2005 rating decision.  Hence, the May 2005 rating decision has also become final.  38 U.S.C.A. § 7105(c).

In February 2006, the Veteran filed a new request to reopen her claims of service connection for her claimed disorders of the bilateral knees, bilateral feet, and bilateral hips.  Subsequently, VA obtained and associated into the claims file additional evidence which consists of records for treatment from August 2004 to December 2005 at Charleston Naval Hospital and records of treatment from November 2002 to August 2006 at Beaufort Memorial Hospital.  Limited service treatment records have also been provided by the Veteran and these have also been associated with the claims file.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The additional evidence obtained by VA since the Veteran's February 2006 request to reopen her claims relate to the issues on which the RO's previous denials were based.  In this regard, the service treatment records provided by the Veteran do show that she was treated during service for bilateral knee complaints.  Post-service treatment records from Charleston Naval Hospital and Beaufort Memorial Hospital document subjective complaints by the Veteran of ongoing bilateral knee pain since her alleged in-service injury and also show a current diagnosis of patellar chondromalacia.  The post-service treatment records also document complaints of hip pain and foot pain with corresponding treatment.

Overall, the current evidentiary record appears to raise the possibility that her claimed bilateral knee disorder was incurred during her active duty service, was manifested by chronic symptoms since that time, and has now been diagnosed with patellar chondromalacia.  The evidence also raises the possibility that the Veteran's claimed bilateral hip and foot disorders may have been caused or aggravated by her bilateral knee disorder, or alternatively, by an injury or illness incurred during her active duty service.  Hence, the Board finds that new and material evidence has been received.

Accordingly, the Veteran's claims for service connection for disorders of the bilateral knees, hips, and feet are reopened.  This claim will next be addressed by the Board on a de novo basis, an action that will not prejudice the Veteran in light of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

III.  Service Connection

A.  General Service Connection Principles

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

B.  Veteran's Contentions

In her February 2006 claim, the Veteran asserted that she injured her knees during basic training at Fort Leonardwood.  She elaborated that she "landed wrong" as she was exiting a truck.  The exact mechanism of her injury is unclear, as she does not state whether she fell and struck her knees or whether she experienced a sensation in her knees as she stepped onto the ground.  In any event, the Veteran recalled that she sought treatment at sick call and was given prescriptions for insoles and for medicine.  She stated that these remedies did not relieve her symptoms and that she has continued to experience knee problems since the described event.

Concerning her claimed bilateral foot and hip disorders, she stated that her knee problems have affected her feet and hips.  Overall, she described her current symptoms as pain in her feet which was shooting up to her knees and causing her knees to lock.

C.  Service Connection for Bilateral Hip Disorder

Upon careful and thorough review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for a bilateral hip disorder.  In this regard, the evidence does not show a diagnosed bilateral hip disability that may be attributed to either the Veteran's claimed bilateral knee disorder or to a separate injury or illness incurred during active duty service.

As discussed above, the Veteran's complete service treatment records are not available for the Board's review and consideration.  In instances where service records are presumed to have been destroyed while in government custody, VA is under a heightened obligation to explain its findings and to carefully consider the "benefit-of-the-doubt rule."  O'Hare, 1 Vet. App. at 367; Pruitt, 2 Vet. App. at 85.  Under the "benefit of the doubt rule," where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving that issue is given to the claimant.  Hatlestad v. Derwinski, 1 Vet. App. at 170.  Case law does not, however, lower the legal standard for proving a case of service connection; it merely increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Notwithstanding the above, the service treatment records that have been obtained do not indicate any subjective complaints related to the hips during active duty service.  Similarly, there is no evidence of any objective findings, diagnoses, or in fact, treatment for the Veteran's hips during service.  An April 2000 service treatment record documents complaints of bilateral knee pain, but does not reflect any reported symptoms related to the Veteran's hips.  In a May 2002 medical assessment report and medical history report, the Veteran did not specify any prior medical history concerning her hips.

The earliest indication of hip complaints in the record is expressed in an August 2004 treatment record from Charleston Navy Hospital.  At that time, the Veteran reported right-sided hip pain, but denied any specific injury or trauma.  Notably, the Veteran was 27 weeks pregnant at that time and she acknowledged that she had experienced similar hip symptoms during a prior pregnancy.  The Veteran was diagnosed with trochanteric bursitis.  The treating physician did not, however, offer an opinion as to the etiology of the diagnosed condition.  A follow-up note from September 2004 reveals ongoing hip complaints and a diagnosis of enthesopathy of the hip region.  Hospital records from Beaufort Memorial Hospital show that the Veteran delivered her baby in October 2004.

Subsequent treatment records from April 2005 reflect ongoing complaints of pain in the Veteran's bilateral hips and low back.  At that time, the Veteran was given a diagnosis of "multijoint pain" and was treated with manual stretching exercises.  The Veteran's bilateral hip symptoms apparently resolved, as subsequent treatment records do not reflect any further complaints related to the hips.  The Board also notes that despite her assertions that her hips were being affected by her claimed bilateral knee disorder, the Veteran's current symptoms, as described in her February 2006 claim, do not appear to involve either of her hips.

The evidence in this case suggests that the Veteran's hip enthesopathy was likely related to her pregnancy in 2004.  The Veteran appears to suggest as much herself, stating at her initial treatment in August 2004 that she had experienced similar hip symptoms during her prior pregnancy.  In this regard, the Veteran did not relate her initial hip complaints to her claimed knee disorder during her treatment.  Indeed, the Veteran's treating physicians do not relate alternating diagnoses of trochanteric bursitis and hip enthesopathy to either her active duty service or to her claimed bilateral knee disorder.  Additionally, the Board notes that the Veteran's subjective hip complaints appear to have resolved in April 2005, and there is no evidence of any subsequent diagnoses of a bilateral hip disorder.  Hence, whether or not the Veteran's hip disorder from August 2004 through April 2005 was attributable to her pregnancy and delivery, there is certainly no evidence that it was related to her active duty service.  Moreover, there is no evidence that the Veteran has a current right hip disability.

To the extent that the Veteran's lay assertions may be construed as suggesting an etiological relationship between her bilateral hip disorder and either her period of active duty service, the Board does not find that she is competent to render such an opinion.  In addressing lay evidence and determining what, if any, probative value may be attached to it, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that veterans are competent to offer statements as to the continuity and severity of symptoms arising from his or her injuries.  See Barr, 21 Vet. App. at 308-09 (2007) (holding that lay evidence is competent with regard to a disease or injury with "unique and readily identifiable features" that are "capable of lay observation."); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that a veteran is competent to report as to onset and symptoms of a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that a veteran is competent to report as to onset and symptoms of tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (holding that a veteran is competent to report as to the onset and symptoms of flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In this case, the record does not reflect that the Veteran has the medical training and expertise required to be competent to provide an opinion as to the etiology of her bilateral hip disorder.  As such, the Board does not attach probative weight to the Veteran's assertions.

Overall, the evidence does not show an etiological relationship between the Veteran's trochanteric bursitis and hip enthesopathy and her claimed bilateral knee disorder or to any other injury or illness incurred during her active duty service.  Moreover, the evidence shows that the Veteran's hip disorder has resolved and does not indicate a current disability.  As the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral hip disorder, the "benefit of the doubt rule" is not for application here.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, this claim is denied.

D.  Service Connection for Bilateral Foot Disorder

The Board also finds that the Veteran is not entitled to service connection for a bilateral foot disorder.  In this regard, the evidence does not establish a current bilateral foot disability.

The Veteran's June 1998 enlistment examination reveals a diagnosis of pes planus.  At her May 2002 medical evaluation, the Veteran reported occasional pain in her feet.  Nonetheless, an examination at that time apparently did not reveal a chronic medical condition.

Subsequent to the Veteran's initial February 2004 claim for service connection for bilateral foot disorder, the Veteran was afforded a VA examination of the feet in May 2004.  At that time, the Veteran reported recurring pain in her ankles and feet.  Although she stated that she was able to walk without limits, she reported a burning sensation in her feet after walking for two or three miles.  Despite these reported symptoms, an examination of the feet was within normal limits.  The ankles were stable.  Dorsiflexion and plantar flexion of the ankles was full and free of pain.  The Achilles tendon in both feet showed normal alignment.  Contrary to findings of pes planus expressed in the Veteran's June 1998 enlistment examination, the VA examiner specifically noted upon examination that the arches of the Veteran's feet were not flat.  Hence, it is apparent that the Veteran does not have pes planus.  In the absence of any objective findings, and also partially due to the Veteran's pregnancy, x-rays of the feet and ankle were not performed.  Overall, the examination was interpreted by the examiner as being "totally normal" and no diagnosis was rendered.

Post-service treatment records from Charleston Navy Hospital and Beaufort Memorial Hospital, which encompass treatment from August 2004 through August 2006, do not reflect complaints of or treatment for bilateral foot symptoms.  Nonetheless, and as noted above, the Veteran asserts in her February 2006 claim that she experiences pain in her feet.

As discussed above, the evidence does not indicate a current diagnosis related to the Veteran's bilateral feet.  Certainly, the Veteran is competent to report the symptoms in her feet, and in this regard she has reported the presence of bilateral foot pain.  Nonetheless, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. Cir. 2001).  In the absence of any evidence showing the presence of a diagnosed or identifiable condition in either of the Veteran's feet, the Board cannot grant service connection based solely upon the Veteran's subjectively reported pain.

Overall, the evidence does not show a current disability of the Veteran's feet.  As the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral hip disorder, the "benefit of the doubt rule" is also not for application here.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).  Accordingly, this claim is also denied.


ORDER

New and material evidence has been received, and the Veteran's claim for service connection for a bilateral knee disorder is reopened.

New and material evidence has been received, and the Veteran's claim for service connection for a bilateral hip disorder is reopened.

Entitlement to service connection for a bilateral hip disorder is denied.

New and material evidence has been received, and the Veteran's claim for service connection for a bilateral foot disorder is reopened.

Entitlement to service connection for a bilateral foot disorder is denied.


REMAND

The Veteran contends that she sustained an injury to her knees during basic training and that she reported to sick call for treatment at that time.  Although limited service treatment records have been obtained from the Veteran and are associated with the claims filed, the Veteran's complete service treatment file is not available and is presumed to have been destroyed.  The Board notes that the service treatment records that have been associated with the claims file include the Veteran's June 1998 enlistment examination, which did not reveal any abnormalities of the knees.  The Board also notes that the Veteran did not report any prior medical history concerning her knees, nor did she report any symptoms in her knees at the time of her enlistment examination.  Consistent with the Veteran's assertion that she incurred an injury to her knees during basic training, a subsequent April 2000 service treatment record reflects that the Veteran was treated during her active duty service for bilateral knee pain and swelling.  Under the circumstances, the available service treatment records appear to suggest that the Veteran experienced the initial onset of bilateral knee symptoms during her active duty service.

The Veteran asserts further that she has experienced continuous symptoms in her knees since her injury during basic training.  Although the Veteran's May 2004 VA examination revealed "very normal" findings of the knees, the Board notes that radiological studies of the knees were not performed due to the Veteran's pregnancy.  Subsequently, a December 2005 examination at Charleston Navy Hospital revealed a diagnosis of patellar chondromalacia.

Given the Veteran's service treatment records, which appear to indicate the incurrence of an in-service bilateral knee injury, the Veteran's assertions of ongoing bilateral knee symptoms since her injury during active duty service, and the current diagnosis of patellar chondromalacia, the Veteran should be afforded a new VA examination to determine the nature and etiology of her claimed bilateral knee disorder.  38 C.F.R. § 3.159(c)(4).  The examination should include an interview of the Veteran, whereby the examiner obtains an explanation from the Veteran as to how her knee injury during basic training occurred; radiological studies of both knees; and any other tests necessary to confirm the presence of patellar chondromalacia or any other disorder of the knees.  If a specific disorder is diagnosed, then the examiner should then render an opinion as to whether it is at least as likely as not that the diagnosed disorder is etiologically related to the knee injury incurred by the Veteran during her basic training.

The Board notes that post-service treatment records that have been associated with the claims file pertain to medical treatment received by the Veteran through August 2006.  In view of the foregoing, and to insure that the most updates treatment history is available for the VA examiner's review, efforts should be made to obtain additional records for treatment received by the Veteran since August 2006.  38 C.F.R. § 3.159(c)(1) and (2).  Such records should be obtained and associated with the claims file before the VA examination is scheduled.


Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding her claim of entitlement to service connection for a bilateral knee disorder.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate her service connection claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is scheduling the Veteran for a new VA examination to determine the nature and etiology of her claimed bilateral knee disorder. 

The Veteran should also be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) of any private and/or VA treatment providers who provided treatment for her knees since August 2006.

2.  Then, the RO should contact the private and/or VA medical facilities identified by the Veteran and obtain the Veteran's treatment records.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  After the development actions described above have been performed, the Veteran should be afforded a VA examination, with an appropriate examiner, to determine the nature and etiology of her claimed bilateral knee disorder.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

X-rays of both knees and any other tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the medical history reported by the Veteran at her examination, and clinical findings from the examination, the VA examiner is requested to provide a diagnosis as to both knees and to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed disorders are etiologically related to the Veteran's in-service knee injury.
 
A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file (to include but not be limited to the Veteran's service treatment records, post-service VA and private treatment records, May 2004 VA examination report, and the Veteran's claims submissions), relevant findings on examination and from the Veteran's reported medical history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

4.  After completion of the above development, the Veteran's claim of entitlement to service connection for a bilateral knee disorder should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


